— Proceeding pursuant to Executive Law § 298 to review an order of the State Division of Human Rights, dated April 29, 1983, which (1) determined that there was no probable cause to believe that the respondent employer engaged in unlawful discriminatory practices resulting in the termination of petitioner’s employment, and (2) dismissed petitioner’s complaint.
Order confirmed and proceeding dismissed, without costs or disbursements.
We have reviewed the record and conclude that the determination of the State Division of Human Rights was supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). There is nothing to suggest that the respondent terminated petitioner from his position because of unlawful discriminatory practices. Accordingly, the proceeding is dismissed. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.